Name: Commission Regulation (EEC) No 1475/80 of 12 June 1980 amending various common agricultural policy regulations following the consolidation of the provisions relating to the advance payment of export refunds for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  trade policy;  trade;  agricultural activity
 Date Published: nan

 Avis juridique important|31980R1475Commission Regulation (EEC) No 1475/80 of 12 June 1980 amending various common agricultural policy regulations following the consolidation of the provisions relating to the advance payment of export refunds for agricultural products Official Journal L 147 , 13/06/1980 P. 0015 - 0016 Greek special edition: Chapter 03 Volume 29 P. 0013 Spanish special edition: Chapter 03 Volume 18 P. 0131 Portuguese special edition Chapter 03 Volume 18 P. 0131 Finnish special edition: Chapter 3 Volume 12 P. 0045 Swedish special edition: Chapter 3 Volume 12 P. 0045 COMMISSION REGULATION (EEC) No 1475/80 of 12 June 1980 amending various common agricultural policy regulations following the consolidation of the provisions relating to the advance payment of export refunds for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the provisions mentioned in the citations of Commission Regulations: - (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (1), as last amended by Regulation (EEC) No 2971/79 (2), - (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products (3), as last amended by Regulation (EEC) No 609/78 (4), - (EEC) No 413/76 of 25 February 1976 on the reduction of the time limits during which certain cereal products may remain under customs control while awaiting advance payment of refunds (5), - (EEC) No 776/78 of 18 April 1978 on the application of the lowest rate of refund on exports of dairy products and repealing and amending certain Regulations (6), - (EEC) No 1998/78 of 18 August 1978 laying down detailed rules for the offsetting of storage costs for sugar (7), as amended by Regulation (EEC) No 2377/78 (8), - (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (9), - (EEC) No 109/80 of 18 January 1980 on the application of the lowest rate of export refund for certain products in the eggs and the poultrymeat sectors (10); Whereas the adoption of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (11), and of Commission Regulation (EEC) No 798/80 of 31 March 1980 laying down general rules on the advance payment of export refunds and positive monetary compensatory amounts in respect of agricultural products (12), makes it desirable to replace the references to the legal instruments repealed on that occasion by references to those now applicable; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant Management Committees, HAS ADOPTED THIS REGULATION: Article 1 1. In the following provisions, the words "Regulation (EEC) No 441/69" are replaced by the words, "Regulation (EEC) No 565/80": - Regulation (EEC) No 413/76, second paragraph of Article 3, - Regulation (EEC) No 2730/79, Article 2. 2. In the following provisions, the words "in Articles 2 and 3 of Regulation (EEC) No 441/69" are replaced by the words "in Articles 4 and 5 of Regulation (EEC) No 565/80": - Regulation (EEC) No 193/75, fourth indent of Article 9 (3) (b) and third sub-indent of the first indent of Article 17 (8) (b), - Regulation (EEC) No 645/75, Article 3 (2) (e), - Regulation (EEC) No 1998/78, Article 12 (1) (h) Article 17. 3. In the following provisions, the words "the last subparagraph of Articles 2 (4) and 3 (1) of Regulation (1)OJ No L 25, 31.1.1975, p. 10. (2)OJ No L 336, 29.12.1979, p. 34. (3)OJ No L 67, 14.3.1975, p. 16. (4)OJ No L 83, 30.3.1978, p. 19. (5)OJ No L 50, 26.2.1976, p. 18. (6)OJ No L 105, 18.4.1978, p. 5. (7)OJ No L 231, 23.8.1978, p. 5. (8)OJ No L 287, 13.10.1978, p. 9. (9)OJ No L 317, 12.12.1979, p. 1. (10)OJ No L 14, 18.1.1980, p. 30. (11)OJ No L 62, 7.3.1980, p. 5. (12)OJ No L 87, 1.4.1980, p. 42. (EEC) No 441/69" are replaced by the words "Articles 4 (7) and 5 (3) of Regulation (EEC) No 565/80": - Regulation (EEC) No 776/78 second indent of Article 2, - Regulation (EEC) No 109/80 second indent of Article 1. Article 2 In Regulation (EEC) No 413/76: - in the first paragraph of Article 1, the words "the first indent of the last subparagraph of Article 3 (3) of Regulation (EEC) No 1957/69" are replaced by the words "the first indent of Article 11 (1) of Regulation (EEC) No 798/80", - in the second paragraph of Article 1, the words "of Article 3 (3) (a)" are replaced by the words "of the second subparagraph of Article 11 (1)", - the words "Article 4 (2) of Regulation (EEC) No 1957/69" appearing in Article 2 (1) are replaced by the words "Article 11 (2) of Regulation (EEC) No 798/80". Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1980. For the Commission Finn GUNDELACH Vice-President